United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2965
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Myron Kimble,                            *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 6, 2012
                                 Filed: February 8, 2012
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        Myron Kimble pleaded guilty to interfering with interstate commerce by threats
or violence, in violation of 18 U.S.C. §§ 2, 1951(a); kidnaping, in violation of 18
U.S.C. §§ 2, 1201(a)(1); brandishing a firearm in furtherance of a crime of violence,
in violation of 18 U.S.C. §§ 2, 924(c); and being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(1). The district court1 imposed an aggregate prison
sentence of 319 months. On appeal, Kimble’s counsel moves to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district

      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
court committed procedural error in failing to adequately explain the sentence it
imposed, and abused its discretion by failing to adequately consider Kimble’s
childhood and history of abuse and neglect, which warranted a downward variance.

       We review the district court’s sentence for an abuse of discretion. See United
States v. Feemster, 572 F.3d 455, 460-61 (8th Cir. 2009) (en banc) (court first ensures
no significant procedural error occurred and then considers substantive
reasonableness of sentence under totality of circumstances). We conclude that the
district court committed no procedural error in explaining the sentence and that it did
not abuse its discretion in declining to vary downward. The court heard arguments
for and against a downward variance; stated that it had considered the section 3553(a)
factors; found that this was a serious case based on the violent nature of the
kidnaping, the flight from police, and the use of firearms; and stated that the sentence
was necessary to reflect the objectives of punishment, deterrence, and public
protection. See 18 U.S.C. § 3553(a)(1), (2)(A)-(C); United States v. Gonzalez, 573
F.3d 600, 607-08 (8th Cir. 2009) (district court need not engage in mechanical
recitation of § 3553(a) factors and need only set forth enough to satisfy appellate
court that it considered parties’ arguments and had reasoned basis for exercising its
own legal decision-making authority; court considered factors warranting downward
variance, including defendant’s physical and emotional abuse, and properly explained
rationale for denying downward variance when relying primarily on nature and
circumstances of offense).

      Accordingly, after performing an independent review under Penson v. Ohio,
488 U.S. 75, 80 (1988), and finding no nonfrivolous issue, we grant counsel’s motion
to withdraw, and we affirm.
                       ______________________________




                                          -2-